Case 4:20-cv-00335-SHR Document 75-1 Filed 05/06/21 Page 1 of 12




                     EXHIBIT A
                     Case 4:20-cv-00335-SHR Document 75-1 Filed 05/06/21 Page 2 of 12

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                           for the
                                                                 District of Arizona

                       D.H. and John Doe
                                                                               )
                               Plaintiff                                       )
                                  V.                                           )       Civil Action No.         4:20-cv-00335-SHR
             Jami Snyder, Director of AHCCCS                                   )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                      El Rio Health

                                                       (Name of person to J11ho111
                                                                                this subpoena is directed)

        fJfProduction:
                     YOU ARE COMMANDED to produce at the time, date, and place set fo1th below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Exhibit A.



 Place: BurnsBarton PLC                                                                 Date and Time:
           2201 East Camelback, Ste. 360
                                                                                                              05/21/2021 9:00 am
           Phoenix, AZ 85016

     0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other prope1ty possessed or controlled by you at the time, date, and location set fo1th below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

I Place                                                                               IDate and Time:


        The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45( d), relating to your protection as a person subject to a subpoena; and Rule 45( e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        05/06/2021

                                  CLERK OF COURT
                                                                                           OR

                                           Signature of Clerk or Deputy Clerk


The name, address, e-mail address, and telephone number of the attorney representing (name of part))                               Jami Snyder,
Director of AHCCCS                                                                              , who issues or requests this subpoena, are:
Kathryn King, BurnsBarton, 2201 E. Camelback, Ste. 360 Phoenix, AZ 85016 kate@burnsbarton.com 602-753-4500

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 4:20-cv-00335-SHR Document 75-1 Filed 05/06/21 Page 3 of 12

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:20-cv-00335-SHR

                                                      PROOF OF SERVICE
                     (Tltis section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                      for travel and $                              for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
                      Case 4:20-cv-00335-SHR Document 75-1 Filed 05/06/21 Page 4 of 12

AO 888 (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specijj1ing Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(8), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the se1ving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            If a subpoena does not specify a fo1m for producing electronically stored
responsible for issuing and se1ving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forn1s in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who          information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
  (2) Command to Produce ll1aterials or Permit Inspection.                        from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored infonnation in the fom1 or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing inforn1ation itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the infonnation of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modijj,ing a Subpoena.                                           info1mation and any copies it has; must not use or disclose the infonnation
   (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the comt for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45( c);                                                         produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial infonnation; or



                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 4:20-cv-00335-SHR Document 75-1 Filed 05/06/21 Page 5 of 12



 1
                                                EXHIBIT A
 2
                                       ITEMS TO BE PRODUCED
 3
            1.     All documents or other evidence that support the assertion of Dr. Andrew
 4
     Cronyn that of the transgender patients at El Rio Health Center “ranging in age from four
 5
     to twenty-one” years old, “more than forty of those patients are transgender boys who
 6
     receive their health insurance coverage through AHCCCS and need male chest
 7
     reconstruction surgery.” In providing this information, please use identifiers that will
 8
     allow for further discovery related to each individual while still protecting patient
 9
     privacy. (See Declaration of Andrew Cronyn, M.D., attached as Exhibit 1, Paragraph
10
     10).
11
            2.     The transcript of the talk “Creating a Primary Care Medical Home for
12
     Transgender Youth,” which Dr. Andrew Cronyn has given at “multiple conferences.”
13
     (See Exhibit 1, Paragraph 12).
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 4:20-cv-00335-SHR Document 75-1 Filed 05/06/21 Page 6 of 12




                     EXHIBIT 1
          Case
           Case4:20-cv-00335-SHR
                4:20-cv-00335-SHR Document
                                   Document75-1
                                            5-3 Filed
                                                Filed 05/06/21
                                                      08/06/20 Page
                                                               Page 7
                                                                    1 of
                                                                      of 12
                                                                         6


 1
     Brent P. Ray (pro hac vice forthcoming)
 2
     Andrew J. Chinsky (pro hac vice forthcoming)
     KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
 3   Chicago, Illinois 60654
     T: +1 312 995 6333
 4   F: +1 312 995 6330
     Email: bray@kslaw.com
 5          achinsky@kslaw.com
 6 Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
 7 PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
 8 Phoenix, AZ 85012-2788
     T: +1 602 351 8085
 9 F: +1 602 648 7085
   Email: dbarr@perkinscoie.com
10        jhowe@perkinscoie.com

11 Counsel for Plaintiffs and the Class

12
                                UNITED STATES DISTRICT COURT
13                                      DISTRICT OF ARIZONA
14   D.H., by and through his mother, Janice   )
     Hennessy-Waller; and John Doe, by his     )
15   guardian and next friend, Susan Doe, on   )    No.
     behalf of themselves and all others       )
16   similarly situated,                       )    DECLARATION OF DR.
                                               )    ANDREW CRONYN IN
17                        Plaintiffs,          )    SUPPORT OF PLAINTIFFS’
                                               )    MOTION FOR PRELIMINARY
18          vs.                                )    INJUNCTION
                                               )
19   Jami Snyder, Director of the Arizona      )
     Health Care Cost Containment System,      )
20   in her official capacity,                 )
                                               )
21                        Defendant.           )
                                               )
22

23

24

25

26

27

28
           Case
            Case4:20-cv-00335-SHR
                 4:20-cv-00335-SHR Document
                                    Document75-1
                                             5-3 Filed
                                                 Filed 05/06/21
                                                       08/06/20 Page
                                                                Page 8
                                                                     2 of
                                                                       of 12
                                                                          6



 1
            I, Dr. Andrew Cronyn, hereby declare as follows:
 2
            1.     I am a pediatrician based in Tucson, Arizona.
 3
            2.     I am licensed to practice medicine in Arizona.
 4
            3.     I specialize in providing health care to transgender and LGBTQ youth.
 5
            4.     As detailed herein, I provide this declaration in support of Plaintiff D.H.’s request
 6
     that AHCCCS cover D.H.’s male chest reconstruction surgery as a medically necessary
 7
     procedure to treat his gender dysphoria.
 8
            5.     My professional opinion of D.H. is based on my in-person assessments of his health
 9
     as well as a review of prior medical records, including notes from his previous primary care
10
     doctor, Dr. Arianna Foster, who had been seeing him since 2016, and his pediatric
11
     endocrinologist, Dr. Cindy Chin, who had been seeing him since 2017.
12
            Education and Experience
13
            6.     I have a medical degree from the Albert Einstein College of Medicine.
14
            7.     I completed my residency in pediatric medicine at Montefiore Medical Center in
15
     Bronx, New York in 2000.
16
            8.     Since completing my residency, I have worked as a pediatrician in Missouri and
17
     Arizona.
18
            9.     In November 2014, after practicing in Missouri for several years, I returned to work
19
     at El Rio Health Center in Tucson, Arizona. Shortly after my return, I started treating my first
20
     transgender patient, a child whose pediatrician refused to continue seeing him because he is
21
     transgender. I reached out to nationally recognized experts in the field to learn everything I could
22
     about providing care to transgender youth. The number of transgender patients I saw grew
23
     exponentially from there.
24
            10.    Around February 2015, I became co-leader of transgender health care within El
25
     Rio. Over the past five years, the number of transgender patients at El Rio has grown significantly
26
     and now treats approximately 250 transgender youth per year ranging in age from four to twenty-
27
     one. Of those patients, more than forty of those patients are transgender boys who receive their
28

                    DECLARATION OF ANDREW CRONYN, M.D. IN SUPPORT OF PLAINTIFFS’
                                MOTION FOR PRELIMINARY INJUNCTION
                                                -1-
           Case
            Case4:20-cv-00335-SHR
                 4:20-cv-00335-SHR Document
                                    Document75-1
                                             5-3 Filed
                                                 Filed 05/06/21
                                                       08/06/20 Page
                                                                Page 9
                                                                     3 of
                                                                       of 12
                                                                          6




 1 health insurance coverage through AHCCCS and need male chest reconstruction surgery. El Rio

 2 has a team of pediatricians, including myself, nurses, behavioral health professionals, and

 3 pharmacists who treat transgender patients.

 4         11.      I personally treat approximately 120 transgender youth per year. I provide general
 5 pediatric care in an affirming clinical setting and—when medically indicated—prescribe

 6 treatments to alleviate their gender dysphoria. The treatments I prescribe for a patient are based

 7 on my assessment of the patient and their unique needs and medical history, in consultation with

 8 the prevailing standards of care, and cover the range of clinically indicated treatments for this
 9 population. For patients who have not yet started puberty, I have prescribed and supported them

10 through social transition, including drafting letters to assist them in correcting their identity

11 documents. For those who have started puberty, I have prescribed puberty-delaying medications
12 and hormone-replacement therapy and monitored their progress on those treatments. Finally,

13 when medically necessary, I have also referred patients for gender-confirming surgeries, such as

14 male chest reconstruction surgery.

15         12.      I have given lectures on health care for transgender youth on several occasions,
16 including a talk on “Creating a Primary Care Medical Home for Transgender Youth,” which I’ve

17 been invited to give at multiple conferences.

18         Assessment of D.H.
19         13.      I began treating D.H. for gender dysphoria in January 2020. D.H. was assigned
20 female at birth but has identified as male for many years. When I first started treating D.H., he

21 was already living as male and had been prescribed hormone-replacement therapy (i.e.

22 testosterone).

23         14.      I provide D.H. both primary care and specialty care. D.H.’s primary care needs
24 include general well-child care as well as ongoing care for his existing asthma. The specialty care

25 I provide D.H. is focused on treating his gender dysphoria and includes management of his social

26 transition and hormone-replacement therapy.
27

28
                     DECLARATION OF ANDREW CRONYN, M.D. IN SUPPORT OF PLAINTIFFS’
                                 MOTION FOR PRELIMINARY INJUNCTION
                                                 -2-
          Case
           Case4:20-cv-00335-SHR
                 4:20-cv-00335-SHRDocument
                                   Document75-1
                                             5-3 Filed
                                                 Filed05/06/21
                                                       08/06/20 Page
                                                                Page10 of612
                                                                     4 of




 1         15.    D.H. reports using a binder to minimize the contour of his chest since around
 2 twelve-years old.

 3         16.    I am concerned about the consequences of his continued binding on his physical
 4 health. D.H. started developing asthma in October 2019 after a bout of bronchitis. Prior to that

 5 he had never had respiratory issues. This is quite uncommon at his age.

 6         17.    In order to be effective, a binder must sufficiently constrict the wearer’s rib cage to
 7 flatten the contour of their chest. That makes it difficult for the wearer to get full, deep breaths.

 8 For D.H., his prolonged and extensive use of a binder contributed to his developing asthma, a
 9 chronic lung condition. The deterioration of his lung capacity has resulted in him feeling short

10 of breath when he wakes up in the morning and requires him to use an inhaler when engaging in

11 increased physical activity.
12         18.    Physical activity, however, is an important part of a child’s development. Children
13 who don’t exercise have higher rates of obesity and all the concomitant health problems. Lack of

14 exercise also contributes to mental health conditions such as depression and anxiety, conditions

15 that are already negatively affecting D.H.’s mental health.

16         19.    D.H. also reports issues with back pain as a result of extended use of a binder. This
17 is a very common complaint among my patients who wear binders regularly. Although I have

18 many patients who complain about back pain, the pain caused by extended binder use is distinct
19 and located in the mid-back region. D.H. currently does stretches to relieve the pain, engages in

20 limited exercise and, when necessary, decreases binder wearing, but these steps are not sufficient

21 to alleviate the pain and other symptoms he experiences as result of wearing the binder.

22         20.    Not wearing the binder, however, is not an effective solution as that will have
23 multiple negative effects on D.H.’s health. D.H. indicated that he doesn’t leave his home when

24 he is not wearing his binder. The few times he recalls attempting to go outside without a binder,

25 his gender dysphoria causes severe anxiety, such that he must return home to get the binder and

26 put it on before he can leave again.
27

28
                    DECLARATION OF ANDREW CRONYN, M.D. IN SUPPORT OF PLAINTIFFS’
                                MOTION FOR PRELIMINARY INJUNCTION
                                                -3-
          Case
           Case4:20-cv-00335-SHR
                 4:20-cv-00335-SHRDocument
                                   Document75-1
                                             5-3 Filed
                                                 Filed05/06/21
                                                       08/06/20 Page
                                                                Page11 of612
                                                                     5 of




 1         21.    Although D.H. binds less when at home to avoid wearing the binder longer than
 2 the recommended eight hours per day, he reports slouching to minimize the appearance of his

 3 chest contour.

 4         22.    His mother has also informed me that when D.H. isn’t binding, he is much moodier
 5 and angrier than usual. This dates back as far as middle school, when he would miss school

 6 rather than not bind. This is consistent with the experience of other patients I treat for gender

 7 dysphoria.

 8         23.    It is my opinion that it is medically necessary for D.H. to receive chest
 9 reconstructive surgery to treat his dysphoria. D.H.’s physical health will continue to decline if he

10 is not able to obtain this surgery immediately. For example, D.H.’s continued use of a binder

11 will exacerbate the symptoms of his asthma, especially if D.H. gets bronchitis or a respiratory
12 infection such as pneumonia, all of which could result in further chronic damage to his lungs.

13         24.    In addition, without chest reconstruction surgery, his back pain will very likely
14 worsen. D.H. currently avoids taking any medication for the pain, but that might end up changing

15 in the future if his back pain continues to increase. Approximately fifty percent of the transgender

16 boys treated at El Rio report back pain as a result of persistent binder wearing that is significant

17 enough to warrant referrals to a physical therapist or an orthopedic surgeon. I am concerned that

18 D.H. will join that group of patients if does not undergo male chest reconstruction surgery soon.
19         25.    Although he has not yet reported skin irritation with wearing the binder, that is
20 common complication in the transgender boys seen at El Rio, especially with extended, years-

21 long binder use. Most skin complications associated with extended binder use are treatable,

22 however, those conditions can have significant effects on a patient’s daily life. For transgender

23 boys, skin conditions are both physically uncomfortable and exacerbate their gender dysphoria,

24 which can have many cascading effects, including poorer mental health, inability to focus in

25 school, among others. Given D.H.’s binder use, especially when wearing his binder for days at

26 time, it is highly likely that he will develop skin conditions, if he does not receive chest
27 reconstruction surgery.

28
                    DECLARATION OF ANDREW CRONYN, M.D. IN SUPPORT OF PLAINTIFFS’
                                MOTION FOR PRELIMINARY INJUNCTION
                                                -4-
           Case
            Case4:20-cv-00335-SHR
                  4:20-cv-00335-SHRDocument
                                    Document75-1
                                              5-3 Filed
                                                  Filed05/06/21
                                                        08/06/20 Page
                                                                 Page12 of612
                                                                      6 of




            26,       II!my opinion,D,H. r-equiresmale chtst reconstructionsurgery·to treat hi.sgender
 2 dysphonaand:prevenrthe 11Uillei"()uspbysi'o,al
                                           health ecmsequencesOlttlinedabove that will re-su.lt
                         of a binder. Given that D.H. l:\a~been wearing a binder for about five
 3 from his continued1.1-se
 4    years,which j•smuch longer than 1 would recomm~ndany patient conpnue binding,.andit is not
                            h.lsgenclerdysphoria, his :need for male c1ies1te.constructionsurgery .is
 5 sufficiently all-eviAtillg
 6    ur~ent.
 7              I declar-eunder pena.ltyof perjury pursuani to the laws of the St11teof A.J;izonathat the
 8 fotegoi.11g
             is trtte and ::,o/Ject
 9          EJ{ecuteclthis,..>th dav of Aun-ust,2020 At Tucson. .'\.rizona.
10                .      -         •    . ~                  ~7                    ·.

                                                                            wCrooyn,M.D.
1.2
13
l4
15
16

17
18
19
20


22
23
24
25-
26
27.
28
                        DEC':LAAATION
                                    OF ANDREWCRON"YN.MO: INSUPPORTOF PbAlNTJFFS"
                                   MOTIONFOR PRELIMJNARY INJtJNCTION
                                                 ·S.
